Exhibit 10.3

LINENS HOLDING CO.

6 Brighton Road

Clifton, NJ  07015

August 16, 2006

George G. Golleher

145 Golden Eagle

Hailey, ID  83333

Re:  Grant of Stock Options

Dear George:

We are pleased to inform you that you have been granted an option to purchase
10,000 shares of common stock of Linens Holding Co. (the “Company”).  As further
described below, the option is denominated as an “Investment Option”.  The
Investment Option has not been granted under the Company’s Stock Option Plan
(the “Plan”), a copy of which is attached, and shall have no effect on the
number of options that may be awarded under the Plan.  However, in all other
respects, the Investment Option shall be treated as if it were awarded under the
Plan, and shall be subject to the terms and conditions of the Plan, except as
specifically modified hereby.  Capitalized terms not otherwise defined in the
text are defined in the Plan.

1.                                       Investment Option:  The key terms of
the Investment Option are as follows:

(a)                                  Number of Shares.               10,000

(b)                                 Exercise Price per Share.  $50.00

(c)                                  Vesting.  The Investment Option is fully
vested and immediately exercisable.

2.                                       Termination of the Options:  Whether or
not exercisable or scheduled to become exercisable, the Investment Option will
terminate as provided in Section 5 of the Plan; provided that Section 5(a) of
the Plan shall not apply.

3.                                       No Repurchase Right.  Section 8(c) of
the Plan shall not apply to any Shares you acquire upon exercise of the
Investment Option.

4.                                       Federal Taxes:  The Investment Option
granted to you is treated as a “nonqualified option” for federal tax purposes,
which means that when you exercise, the excess of the value of the Shares issued
on exercise over the exercise price paid for the Shares is income to you,
subject to wage-based withholding and reporting.  When you sell the Shares
acquired upon exercise, the excess (or shortfall) between the amount you receive
upon the sale and the value of the shares at the time of exercise is treated as
capital gain (or loss).  State and local


--------------------------------------------------------------------------------




 

                                                taxes may also apply.  You
should consult your personal tax advisor for more information concerning the tax
treatment of your Investment Option.

We are excited to give you this opportunity to share in our future success. 
Please indicate your acceptance of this option grant and the terms of the Plan
by signing and returning a copy of this letter.

Sincerely,

LINENS HOLDING CO.

 

By:

/s/ ROBERT J. DINICOLA

 

 

Robert J. DiNicola

 

Chairman of the Board and Chief Executive Officer

 

 

Agreed to and Accepted by:

 

/s/ GEORGE G. GOLLEHER

 

Name: George G. Golleher

 

 

2


--------------------------------------------------------------------------------